Citation Nr: 1111811	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a jaw and chin injury.  

2.  Entitlement to service connection for cervical degenerative joint disease with cervical radiculopathy (claimed as a neck injury, a spine injury, a left shoulder injury, a left arm injury and left hand injury - all with a loss of use and feeling).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Montgomery, Alabama in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for cervical degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action on his part is required.


FINDING OF FACT

The Veteran has not been diagnosed with a current disability of the chin or the jaw.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a disability of the chin and the jaw have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and information in his possession to the RO.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, copies of the Veteran's private treatment records have been obtained and incorporated into the evidence of record.  

The Board recognizes that the Veteran has not been afforded a VA examination for his claimed disability of the jaw and chin.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate the claim because there is no evidence to satisfy the second McLendon criteria discussed above.  Specifically, the record contains no medical evidence diagnosing a disability of either the chin or the jaw, and the Veteran has provided no lay statements or other testimony suggesting that he currently suffers from any symptomatology of either the chin or the jaw.  As such, a VA examination is not warranted in this case, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Jaw and Chin Injury

The Veteran contends that he is entitled to service connection for an injury to the jaw and chin.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from any current disability of either the chin or the jaw.  As such, service connection is not warranted.  

The Veteran contends that he slipped on ice during his military service and fell on his face, injuring his jaw, chin and neck.  However, a review of the Veteran's service treatment records does not demonstrate that he sustained any injuries to these areas during active military service.  According to a January 1971 treatment note, which is four months prior to the Veteran's induction into active duty, he had sutures removed from his chin.  Scarring of the chin was not noted on the Veteran's February 1971 induction examination, even though it is clear that he had sutures removed from his chin just one month earlier.  Scarring was noted during his April 1973 separation examination.  There is no evidence of any chronic residual due to the Veteran's pre-service suturing of the chin, or, any aggravation or treatment for this condition during active duty.  Therefore, there is no evidence of an in-service injury to the chin or jaw. 

The Board notes that VA received copies of the Veteran's service treatment records from him in December 2008.  The copies are of fairly poor quality, and as a result, the date stamp of the copy of the previously discussed record in which the Veteran had sutures removed from his chin is not entirely visible.  The Veteran wrote in the margin that the date stamp should read as January 18, 1973.  However, upon review of the original service treatment record, it is clear that the actual date of this treatment was January 18, 1971.  Therefore, the Veteran's assertion is incorrect.  

In addition, there is no post-service evidence suggesting that the Veteran has been diagnosed with a chronic disability of either the chin or the jaw.  None of the private treatment records indicate that the Veteran has been treated for symptomatology associated with these regions either.  Finally, the Veteran has provided no testimony regarding what his claimed disability is of the chin and jaw.  During his November 2010 hearing, the Veteran only testified to symptomatology of the cervical spine or neck.  This is an entirely separate issue on appeal.  Therefore, there is no evidence of a current disability of the jaw or chin.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a disorder of either the jaw or the chin, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a disability of the jaw and chin must be denied.

ORDER

Entitlement to service connection for a disability of the chin and jaw is denied.  


REMAND

The Veteran contends that he is entitled to service connection for a cervical spine disability.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this issue.  

The Veteran contends that he fell on his chin when he slipped on ice in January 1973, injuring his neck.  As discussed in the previous section, there is no evidence of this injury in the Veteran's service treatment records.  Also, the Veteran's neck was found to be normal during an evaluation performed as part of his April 1973 separation examination.  As such, the medical evidence of record does not support the Veteran's claim of an in-service injury.  

However, the Veteran has testified on numerous occasions to suffering a neck injury when he fell during military service, including during a November 2010 hearing.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The Veteran is certainly competent to testify to falling during service and experiencing neck pain.  Unlike the Veteran's claimed disability of the chin and jaw, there is evidence of a current disability of the cervical spine.  

In addition, he has submitted a number of witness statements in support of his claim.  According to a statement from his ex-wife, the Veteran slipped and fell in January 1973 and had to get stitches in his chin.  This resulted in difficulty with eating and engaging in normal activity.  A statement from a fellow serviceman also indicates that he witnessed the Veteran fall on his head after slipping on ice and that he carried the Veteran to the base hospital.  

In light of the above evidence, the Board concludes that the Veteran should be afforded a VA examination of the cervical spine before appellate review proceeds.  The record contains a great deal of competent lay evidence in support of the Veteran's claimed in-service injury.  In addition, private treatment records dating back to 2001 confirm that the Veteran suffers from a current disability of the cervical spine.  Therefore, since there is evidence of a current disability and an in-service injury, and, since the Veteran has testified to a continuity of symptomatology, he should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his cervical spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from a disability of the cervical spine that manifested during, or as a result of, active military service.  When formulating an opinion, the examiner should take into consideration the lay statements provided by the Veteran and the witness accounts located in the claims file.  A complete rationale should be provided for all opinions offered.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


